Name: 98/44/EC: Commission Decision of 28 November 1997 approving the 1998 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community's financial contribution (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  health;  Europe;  agricultural activity
 Date Published: 1998-01-21

 Avis juridique important|31998D004498/44/EC: Commission Decision of 28 November 1997 approving the 1998 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community's financial contribution (Only the Danish text is authentic) Official Journal L 016 , 21/01/1998 P. 0018 - 0019COMMISSION DECISION of 28 November 1997 approving the 1998 programme presented by Denmark for the monitoring and control of salmonella in breeding poultry and setting the level of the Community's financial contribution (Only the Danish text is authentic) (98/44/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Decision 94/370/EC (2), and in particular Articles 32 and 24 (6) thereof,Whereas Chapter 2 of Title III of Decision 90/424/EEC provides that the Community may make a financial contribution to the checks aimed at the prevention of zoonoses;Whereas Denmark has presented its programme for the monitoring and control of salmonella in breeding poultry for 1998;Whereas the said programme is included in the list of programmes for the prevention of zoonoses which may receive a financial contribution from the Community in 1998, as laid down in Commission Decision 97/682/EC (3);Whereas in view of the programme's important role in achieving the objectives pursued by the Community as regards the prevention of zoonoses, the Community's financial contribution should be set at 50 % of the costs borne by Denmark, with a maximum of ECU 500 000;Whereas this programme is part of a plan to monitor and control salmonella in poultry flocks;Whereas the financial contribution from the Community may according to the situation, refer to the compensation of the owners for the destruction of breeding poultry and hatching eggs, or to the difference between their estimated value and those of the products which were obtained after heat treatment;Whereas the Community will make a financial contribution provided that the measures planned are carried out and the authorities supply all the information necessary within the time limit laid down;Whereas the measures provided for in this Decision are in accordance will the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The programme for the monitoring and control of salmonella in breeding poultry presented by Denmark is hereby approved for the period 1 January to 31 December 1998.Article 21. The Community's financial contribution is hereby set at 50 % of the costs borne by Denmark for the implementation of the programme referred to in Article 1, with a maximum of ECU 500 000, for- according to the situation, the destruction of breeding poultry or the difference between the estimated value of the breeding poultry and the income from the sale of the heat-treated meat obtained from this poultry,- the destruction of incubated hatching eggs,- according to the situation, the destruction of non-incubated hatching eggs or the difference between the estimated value of the non-incubated hatching eggs and the income from the sale of the heat treated egg products obtained from the eggs.2. The Community's financial contribution shall be granted after:- a quarterly report has been forwarded to the Commission on the progress of the measure and the expenditure incurred,- a final report has been forwarded to the Commission by 1 June 1999 at the latest on the technical implementation of the measure, accompanied by supporting documents relating to the expenditure incurred,and provided that Community veterinary legislation has been respected.Article 3This Decision is addressed to the Kingdom of Denmark.Done at Brussels, 28 November 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 286, 18. 10. 1997, p. 13.